

EXHIBIT 10.2


SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY – NON-EMPLOYEE DIRECTORS


Effective as of the date of our annual meeting of shareholders (which is
scheduled for May 20, 2015), non-employee directors will be compensated for
their service as a director as shown in the table below:


Compensation Item
 
Amount
   Annual Cash Board Retainers:
      Chairman of the Board
      Other Directors
   Additional Annual Cash Chair Retainers:
      Audit Committee Chair
      Capital Management Committee Chair
      Compensation Committee Chair
      Nominating & Corporate Governance Committee Chair
   Cash Meeting Attendance Fees:
      Committee Meetings
 


$ 100,000
       50,000


       15,000
       15,000
       10,000
       10,000


         1,500



Directors’ fees are paid quarterly, in arrears, and retainers are prorated based
on actual days of service relative to a full year of Board service. We also
reimburse non-employee directors for expenses they incur to attend Board and
Committee meetings and for attendance at one director continuing education
program during each calendar year or the reasonable cost of one year’s
membership in an organization which is focused on director education.


Each non-employee director receives a stock option to purchase 8,333 shares of
Safeguard common stock following initial election to the Board. A director’s
initial stock option has an eight-year term and vests 25% each year commencing
on the first anniversary of the grant date. The stock option exercise price is
equal to the average of the high and low trading prices of a share of our common
stock, as reported on the NYSE composite tape, on the grant date. Each
non-employee director also receives an annual service grant of 5,000 deferred
stock units. The deferred stock units are fully vested at grant for directors
who have reached age 65 and otherwise vest on the first anniversary of the grant
date or, if earlier, once a director reaches age 65. The deferred stock units
represent the right to receive shares of Safeguard common stock, on a
one-for-one basis, following the date upon which a director leaves the Safeguard
Board.


Safeguard maintains a Group Deferred Stock Unit Program for Directors
(“Directors’ DSU Program”) which allows each director, at his or her election,
to receive deferred stock units in lieu of cash retainers and meeting fees paid
to each director for service on the Board and its committees (“Directors’
Fees”). The deferral election applies to Directors’ Fees to be received for the
following calendar year and remains in effect for each subsequent year unless
the director elects otherwise by the end of the calendar year prior to the year
in which the services are rendered. The number of deferred stock units awarded
is determined by dividing the Directors’ Fees deferred by the fair market value
of Safeguard’s stock on the date on which the director otherwise would have
received the Directors’ Fees. Each director also receives a number of matching
deferred stock units, based on the same fair market value calculation, equal to
25% of the Directors’ Fees deferred. A director is always fully vested in
Directors’ Fees deferred; the matching deferred stock units are fully vested at
grant for directors who have reached age 65 and otherwise vest on the first
anniversary of the date the matching deferred stock units are credited to the
director’s account or, if earlier, once a director reaches age 65. Each deferred
stock unit entitles the director to receive one share of Safeguard common stock
following the date upon which the director leaves the Safeguard Board. A
director also may elect to receive the stock in annual installments over a
period of up to five years after leaving the Board.





